AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                      FILED
                                         UNITED STATES DISTRICT C                                         SEP 3 0 2019
                                            SOUTHERN DISTRICT OF CALIFORNI                      CLERK , U.S. DISTRICT COURT
                                                                                              SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                               JUDGMENT IN                    INAL CASE          DEPUTY
                                    V.                               (For Offenses Committed On or After November 1, 1987)
         GERARDO RANGEL-MALDONADO (1)
                                                                        Case Number:        3:19-CR-01079-W

                                                                     Michelle Cynthia Angeles
                                                                     Defendant's Attorney
USM Number                          84076-298
• -
THE DEFENDANT:
IZI pleaded guilty to count(s)            One of the Information

D     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense                                                                                      Count
8: 1326- Removed Alien Found In The United States (Felony)                                                                   1




     The defendant is sentenced as provided in pages 2 through
                                                                  - - -2- - - of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

D     Count(s)                                                 is          dismissed on the motion of the United States.

1ZJ   Assessment : $100.00


D     JVT A Assessment*: $

      *Justice for Victims of Trafficking Act of 2015 , Pub. L. No. 114-22.
IZI   No fine                   D Forfeiture pursuant to order filed                                           , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant' s economic circumstances.

                                                                     September 30


                                                                     HON. THOM S . WHELAN
                                                                     UNITED STA             S DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 GERARDO RANGEL-MALDONADO (1)                                            Judgment - Page 2 of 2
CASE NUMBER:               3:19-CR-01079-W

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Ten (10) Months




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
                                                         on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       •   at
                 ---------              A.M.

       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant deli vered on                                           to

 at - -- - - - - - - - - - , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                     3:19-CR-01079-W
